           Case 3:20-cv-01610-VC Document 14 Filed 06/11/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  BOAL, et al.                                        Case No. 20-cv-01610-VC
                  Appellants,
                                                      ORDER DENYING MOTION TO
           v.                                         WITHDRAW REFERENCE
  SCHOENMANN,                                         Re: Dkt. No. 1
                  Appellee.



       It appears likely that this Court will eventually have to adjudicate aspects of this case, and

will preside if the case proceeds to a jury trial. But given the specific factual and legal issues

presented here, it also appears that the adjudication of several potentially dispositive pretrial

issues would benefit from Judge Montali’s significant expertise in bankruptcy law and

procedure. For the reasons discussed at the hearing, a holistic consideration of the relevant

factors does not support withdrawing the reference at this point in the litigation, and the motion

to withdraw is therefore denied. See Sec. Farms v. Int'l Bhd. of Teamsters, Chauffers,

Warehousemen & Helpers, 124 F.3d 999, 1008 (9th Cir. 1997).

       IT IS SO ORDERED.

Dated: June 11, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
